Exhibit 10.23 ARC LOGISTICSAMENDED AND RESTATEDLONG TERM INCENTIVE PLAN Section 1.Purpose of the Plan.The Arc Logistics Amended and Restated Long Term Incentive Plan (as amended from time to time, the “Plan”), was originally adopted on November 5, 2013 (the “Effective Date”) by Arc Logistics GP LLC, a Delaware limited liability company and the general partner (“General Partner”) of Arc Logistics Partners LP, a Delaware limited partnership (the “Partnership”).The Plan has been amended and restated as of March 9, 2016 to (a) revise the provision in the Plan that provides for accelerated vesting of each outstanding Award upon a Change of Control in a manner that permits the Committee discretion to condition such acceleration on the occurrence of a Double Trigger Event (as defined below) as may be specified in an individual Award Agreement (as defined below) and (b) re-title the Plan; provided, however, that, for the avoidance of doubt, the amendment and restatement of the Plan on the terms provided herein shall not affect the terms of any Award granted prior to March 9, 2016. The Plan is intended to promote the interests of the General Partner, the Partnership and their Affiliates by providing to Employees, Consultants and Directors incentive compensation awards to encourage superior performance.The Plan is also contemplated to enhance the ability of the General Partner, the Partnership and their Affiliates to attract and retain the services of individuals who are essential for the growth and profitability of the Partnership and to encourage them to devote their best efforts to advancing the business of the Partnership.
